Case 2:19-cv-00856-GMN-DJA Document 65-1 Filed 08/19/19 Page 1 of 7

Exhibit “A”
(Subpoenas of Samantha Radak
and Deborah Gianini)

Exhibit “A”
(Subpoenas of Samantha Radak
and Deborah Gianini)
Case 2:19-cv-00856-GMN-DJA Document 65-1 Filed 08/19/19 Page 2 of 7

 

cs
oer
AQ g
weemet (Rev 02/14} Subpoena to Testify at a Deposrtion ma Civil Action

UNITED STATES DISTRICT CouRT

 

 

for the
LATONIA SMITH :
- )
Plamtiff ) D4

)
en . )
Defendant )

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

SAMANTHA RADAK

To
"(Name of person to whom this subpoena w directed)

Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action, If you are an organization, you must designate one or more officers, directors,
oT managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:

OASIS REPORTING SERVICES _ _ ee. es fig lenis sess setunsses Rr nore asd pe pce
‘Place: “400 S 7TH ST #400 “T Date and Time:
} LAS VEGAS, NV 89101 i AUGUST 29, 2019 AT S45AM |

The deposition will be recorded by this method: 'STENOGRAPHICALLY, RE REAL TIME, VIDEO sicesPscsaiioaasg soc

Of Production You, or your representatives, must.also bring with you to the deposition the following documents.
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material:
All correspondence between yourself and employees of CEC or PHWLYV or any CEC entity regarding

Latonia Smith or her mother annecer peruzar from October 31, 2017 to present; all correspondence
between yourself and ernployees of Fennemore Craig regarding Latenia Smith or her mother Anneser

Peruzar from October 31, 2017 to present

The following provisions of Fed, R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena, and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential.cansequences of not doing so.
AUGUST 1, 2019

  
  

Date:

“OR

 

| Adorney' ¥ signature

 
 
      

3 who is issues or requests t this, ‘subpoena, are:

 

In "Pro Ver a Ua SSS

9748 CANYON LANDING AVE,, LAS VEGAS, NV 89168; 725-203-2455

Notice: to the person who i issues or reqiiess this subpoena ;
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each pa in this case ‘before it is served on the Parsee to

whom it is directed. Feds R: Gly: PB; PONY
Case 2:19-cv-00856-GMN-DJA Document 65-1 Filed 08/19/19 Page 3 of 7

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition, A subpoena may command a
person fo attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command: ,

(A) production of documents, electronically stored information, or
tangible things at a place within L00 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney's fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served, If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nora party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply,

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies, or

(iv) subjects a person to undue burden.

(B) When Permitted, To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development.
or commercial information; or

(ii) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material thal cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand,

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A-person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must: ‘

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) /nformation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has: must not use or disclose the information
until the claim is resolved: must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 

 

 
Case 2:19-cv-00856-GMN-DJA Document 65-1 Filed 08/19/19 Page 4 of 7

          

 

WERTEAN UNION FAANGIAL denies fic: ISSUER = Englewood: Colorado : _ MONEY
: _Payablo at Wate Faryo Bank Grand Junction = Downtown, N.A., Grand Junction, Colorada ORDER
TT i : ~ 17-98: 71!
SHITHE 4367 17961946719
A 739082 1 0719 an: .
T 1516 10 Sve ft
179819467190 'L 000367 Bio eo

     
 
 
 

    

           

PAY EXACTLY yy) })) Vb iiy

LY YP LY Pe
PAY.TO THE 7 Y j Ae
ORDER OF Wa VSS

PAYMENT FOR/ACCT, #

 

 

 

= PURCI Banal aint
(PURCRUSER BY exnheid YOU ACHES TO THe THAD OM Tr reve stat

 

20 2,00L00 40798 194672900"
Case 2:19-cv-00856-GMN-DJA Document 65-1 Filed 08/19/19 Page 5 of 7

AO RBA (Rev. 027 4) Subpoena to Testify at a Deposition m a Civil Action

UNITED STATES DISTRICT COURT

for the
LATONIA SMITH
eee “Planiff SSCS et A et 2:19-cv-00824-GMN-GWF
FENNEMORE CRAIG en ENG

i
TOS ee eat ea

Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
DEBORAH GIANINI
Fa:

 

 

 

(Namie of person to whom this subpoena 1s directed)

Oestimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a

deposition to be taken in this civil action, If you are an organization, you must designate one or more officers, directors,
or Managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

_.. OASIS REPORTING SERVICES ieee ecsnscagpeieacte ce on
Place: 400 S77 ST #400 Date and Time:
i LAS VEGAS, NV 89101 | AUGUST 30, 2019 AT 9:45AK4

The deposition will be recorded by this method: Se CRAY neat TIME, VIDEO

i
a oe snd ee ean aire

 

® Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: ALL CORRESPONDENCE BETWEEN YOURSELF AND EMPLOYEES OF CEC OR PHWLV OR

ANY CEC ENTITY REGARDING LATONIA SMITH OR HER

MOTHER ANNECER PERUZAR |
FROM OCTOBER 31, 2017 TO PRESENT, ALL CORRESPONDENCE BETWEEN YOURSELF
AND EMPLOYEES OF FENNEMORE CRAIG REGARDING LATO

INIA SMITH OR HER
MOTHER ANNECER PERUZAR FROM OCTOBER 31, 2017 TO PRESENT
The following provisions of Fed. R. Civ. P, 45 are attached — Rule 45(c),

Rule 45(d), relating to your protection as a person subject to a subpoena: and Rul
respond to this subpoena and the potential consequences of not doing so. =
Date; AGUS): i A019

relating to the place of compliance;
e 45(e) and (g), relati ng to your duty-to

 
  
    
 
 

Attorney § signanare

ee

  
      
 
    

The name, address, ‘e-mail address
PROPER SS

OFA:

wed,

él df the attorney representing (heap of party) LATONIA SMT HIN :

_who issues or requests this subpoena, are:

Ifthis subpoena commands the pra
trial, a notice and a copy of the:

whom itis directed, Fed_R,

   
Case 2:19-cv-00856-GMN-DJA Document 65-1 Filed 08/19/19 Page 6 of 7 |

g of

AO 88A (Rev, 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
Gi) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees-—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required, A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Reguired. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material thal cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information, These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C), The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced, If information produced in response to a
subpoena is subject to a claim of privilege or of protection as :
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved: must take reasonable steps to retrieve the
information if the party disclosed it before being notified, and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the'information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it,

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
P Page 7 of 7

wHlet2S ib tBb2ztOy wOOVO0rec Ot.

     

ny.
Sa ka A

 

   

y TOuSOBG
SHEOLAVd:

8000 a TeLeprETBSZT ‘

 

 

mel Document 65-1 _ Filed 08/1

 

OL STST f
ST 2080: if EROAEL ¥
- B1L9%6 186-£1 :  £oTR SHITHS
 waaHe i ‘ opalcjog ‘vogsun’ pUSIE) "WN “umopIMag = wig Oi er wT ae
LASINOWI —— opRaIco ) ponanee HSNSST~ “ON) S30IANFS TRIONWNIT NOIND NUILSIM

FEVee lakesee eet OE Nein ess he aco ac rE oes tES

Case 2: 19-cv-00856-GM N

     
   

 
